Exhibit 10.33

 

AGREEMENT

 

This AGREEMENT (this “Agreement”), effective as of March 30, 2005 (the
“Effective Date”), is made by and among CellStar Ltd., a Texas limited
partnership (the “Company”) and Raymond L. Durham (the “Employee”).

 

WHEREAS, the Company has and will continue to provide to Employee during the
course of Employee’s employment with CellStar, specialized knowledge and
training regarding the business in which the Company is involved; and

 

WHEREAS, the Company desires to protect its investment in its businesses and the
goodwill thereof; and

 

WHEREAS, Employee desires to continue to render services for Company on the
terms and conditions hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby agree as follows:

 

1. EMPLOYMENT.

 

1.1 Employment. The parties acknowledge that the Company’s employment of
Employee constitutes an “at will” employment relationship.

 

1.2 Employee’s Right to Severance Upon Termination Without Cause. It is
specifically understood, that in the event the Company terminates the employment
of Employee “without cause,” the Company shall pay Employee severance in an
amount equal to the greater of:

 

(a) the amount, if any, which would be payable to Employee based upon Employee’s
tenure with the Company in accordance with the Company’s normal practice on Date
of Termination; or

 

(b) an amount equal to six (6) times Employee’s monthly base salary at the rate
in effect as of the date of termination.

 

For purposes hereof, “cause” shall mean termination because of the Employee’s
(i) continued unsatisfactory job performance, (ii) misconduct that causes or is
likely to cause material economic harm to the Company or its affiliates or that
brings or is likely to bring substantial discredit to the reputation of the
Company or any of its affiliates, (iii) failure to follow directions of senior
management of the Company that are consistent with his job duties, (iv)
conviction of, or entry of a pleading of guilty or nolo contendere to, any crime
involving moral turpitude or entry of an order duly issued by any federal or
state regulatory agency having jurisdiction in the matter permanently
prohibiting Employee from participating in the conduct of the affairs of the
Company, CellStar Corporation (the “Parent”) or their affiliated entities, or
(v) any other material breach of any provision of this Agreement.

 

1.3 Employee’s Right to Severance Upon a Change of Control.

 

(a) If, during the twenty-four (24) month period after a “Change in Control,”
Employee terminates his employment for “Company Breach” or if the Company
terminates Employee without cause during such period, then in lieu of any
payments that Employee would be otherwise entitled to receive pursuant to this
Agreement, the Company shall pay to Employee



--------------------------------------------------------------------------------

as severance pay and as liquidated damages (because actual damages are difficult
to ascertain), in a lump sum, in cash, within thirty (30) days after
termination, an amount which is equal to two (2) times the sum of (A) Employee’s
annualized base salary as of the date of termination (or such greater amount of
annualized base salary that was paid to Employee prior to any material salary
reduction that serves as the basis for termination by Employee upon Company
Breach) plus (B) the greater of (x) the amount of the annual incentive payment
that Employee received (or will receive) for the fiscal year of Parent
immediately preceding the fiscal year of the date of termination or (y) the
average of the annual incentive payments made (or to be made) to Employee for
each of the last three fiscal years of Parent immediately preceding the fiscal
year that includes the date of termination; provided, however, that if such
payment, either alone or together with other payments or benefits, either cash
or non-cash, that Employee has the right to receive from the Company, including,
but not limited to, accelerated vesting or payment of any deferred compensation,
options, stock appreciation rights or any benefits payable to Employee under any
plan for the benefit of employees, would constitute an “excess parachute
payment” (as defined in Section 280G of the Internal Revenue Code of 1986), then
such payment or other benefit shall be reduced to the largest amount that will
not result in receipt by Employee of a parachute payment. The determination of
the amount of the payment described in this Section shall be made by Parent’s
independent auditors.

 

(b) For purposes of this Agreement, a “Company Breach” shall be deemed to occur
in the event of (i) the reduction in Employee’s base salary as in effect on the
date of this Agreement, (ii) the Employee is required by the Company to be
relocate to any place outside a fifty (50) mile radius of the Company’s
Carrollton, Texas headquarters as in use on the date of this Agreement, except
for reasonable travel on behalf of the Company, or (iii) a change in Employee’s
duties or responsibilities with the Company that (A) represents a material and
adverse reduction of the duties or responsibilities of Employee as in effect
immediately prior thereto and (B) Employee does not expressly consent to in
writing; provided, however, that Employee shall not be entitled to terminate for
Company Breach unless Employee notifies the Company thereof in writing,
specifying in reasonable detail the basis therefor and stating that it is
grounds for Company Breach, and unless the Company fails to cure such Company
Breach within thirty (30) days after such notice is sent or given under this
Agreement.

 

(c) For the purposes of this Agreement, a “Change in Control” shall mean any of
the following:

 

(i) any consolidation or merger of the Parent in which such entity is not the
continuing or surviving corporation or pursuant to which shares of such entity’s
common stock would be converted into cash, securities or other property, other
than a merger of the Parent in which the holders of the Parent’s common stock
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving corporation immediately after the merger (subject to
adjustment for rounding or fractional interests resulting therefrom);

 

(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of 50% or more of the assets and business conducted on
this date by the Parent;

 

(iii) any approval by the stockholders of the Parent of any plan or proposal for
the liquidation or dissolution of the Parent;

 

2



--------------------------------------------------------------------------------

(iv) the acquisition of beneficial ownership, within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
an aggregate of fifty percent (50%) or more of the Parent’s outstanding voting
securities by any person or group (as such term is used in Rule 13d-5 under the
Exchange Act) who beneficially owned less than ten percent (10%) of the voting
power of the Parent’s outstanding voting securities on the Effective Date of
this Agreement; provided, however, that no Change in Control shall be deemed to
have occurred if the acquiror is (1) a corporation owned, directly or
indirectly, by the stockholders of the Parent, as the case may be, in
substantially the same proportions as their ownership of voting securities of
the Parent, (2) a person or group meeting the requirements of clauses (i) and
(ii) of Rule 13d-1(b)(1) under the Exchange Act or (3) any other person whose
ownership or acquisition of shares of voting securities is approved by a
majority of the Continuing Directors (as that term is defined below);

 

(v) if, during any period of two consecutive years during the term of this
Agreement, individuals who at the beginning of such period constitute the Board
of Directors of the Parent (the “Continuing Directors”) cease for any reason to
constitute at least a majority thereof; or

 

(vi) subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving the Parent to a
case under Chapter 7.

 

1.4 Waiver of Other Rights upon Termination. Employee hereby acknowledges and
agrees that the payments by the Company under this Agreement shall be the sole
and exclusive remedy of Employee for termination of Employee’s employment by the
Company and Employee hereby waives any and all other remedies under law or in
equity.

 

2. NON-COMPETITION AND CONFIDENTIALITY.

 

For purposes of this Article 2 (Non-Competition and Confidentiality), the term
“the Company” shall be construed to include the Company, Parent and any and all
Affiliates of the Company and Parent.

 

2.1 Confidentiality Agreement. Employee acknowledges that, at the inception of
this Agreement and continuing on an ongoing basis during his employment with the
Company, the Company will provide him with new Confidential Information (as
defined below) and specialized training to which he has not previously had
access and of which he has not had previous knowledge. Such information (the
“Confidential Information”) includes business, proprietary, and technical
information not known to others that could have economic value to others if
improperly disclosed. Confidential Information also means any information
disclosed to Employee by the Company, either directly or indirectly, in writing,
orally or by inspection of tangible objects, including without limitation,
information and technical data contained in the Company’s manuals, booklets,
publications and materials and equipment of every kind and character, as well as
documents, prototypes, samples and plans and prospects, inventions, trade
secrets, product ideas, technical information, know-how, processes, plans
(including without limitation, marketing plans and strategies), specifications,
designs, methods of operations, techniques, technology, formulas, software,
improvements, financial and marketing information, forecasts, research, and the
identity of any and all customers, consultants and suppliers.

 

(a) Value of Confidential Information. By executing this Agreement, Employee
agrees that the Confidential Information constitutes valuable, special and
unique assets of the Company, developed at great expense by the Company, the
unauthorized disclosure of which

 

3



--------------------------------------------------------------------------------

would cause irreparable harm. Employee understands and acknowledges that the
Company is engaged in a highly specialized and competitive industry; that the
Company relies heavily on information, data, programs and processes it has
developed and acquired; and that competitors can reap potential or real economic
benefits from the possession of Confidential Information that is otherwise not
available to them. Employee understands and acknowledges, therefore, that the
protection of the Confidential Information constitutes a legitimate business
interest of the Company. Employee further acknowledges that the Confidential
Information is the exclusive property of the Company and is to be held by
Employee in trust and solely for the Company’s benefit. Employee further
acknowledges that the Confidential Information includes “trade secrets” within
the meaning in the Uniform Trade Secrets Act and, in addition to the other
protections provided herein, all trade secrets shall be accorded the protections
and benefits of the Uniform Trade Secrets Act and any other applicable law.
Employee hereby waives any requirement that the Company submit proof of economic
value of any trade secret or post a bond or other security should the need
arise.

 

(b) Agreement Not to Use or Disclose Confidential Information. Employee agrees
that at any time, either during his employment or for twelve (12) months after
the termination of his employment relationship with the Company, regardless of
the reason for such termination, Employee will not use, reveal, report, publish,
transfer or otherwise disclose to any person or entity any of the Confidential
Information without the Company’s prior written consent. Employee acknowledges
that the Company would not enter into, or continue, an employment relationship
with Employee without the assurance that all Confidential Information will be
used for the exclusive benefit of the Company. Employee agrees that he shall
take all reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of the Confidential Information and agree to immediately notify
the Company in the event of any unauthorized use or disclosure of the
Confidential Information.

 

(c) Agreement Not to Remove Confidential Information. Employee agrees that in
the course of his employment with the Company, he will not remove from the
office any documents, electronically stored information, or related items that
contain Confidential Information, including but not limited to, computer discs,
recordings, or other storage or archival systems or devices, including copies,
except as may be required in the performance of his duties as an employee.

 

(d) Agreement to Return Confidential Information and Property. When Employee’s
employment with the Company terminates, regardless of the reason for such
termination: (i) Employee will not take, destroy, or delete any files, documents
or other materials embodying or recording any Confidential Information,
including copies, without obtaining the written consent in advance by an
authorized representative of the Company, and (ii) all documents, files, records
and tapes (written or electronically stored) that have been in Employee’s
possession or control regarding the Company will be promptly returned to the
Company, and Employee will not use or disclose such documents or records in any
way or in any format, including written information in any form, information
stored by electronic means, and any and all copies of such materials. Employee
further agrees that at the termination of his employment with the Company
regardless of the reason for such termination, or upon request, that all Company
property, including but not limited to Confidential Information as defined
below, in any form whatsoever, including but not limited to keys, equipment,
devices, data, lists, and information relating to current or potential customers
of the Company, and any files, correspondence, notes, memos, reports,
transmittal letters, or other writings prepared by the Company or Employee on
behalf of the Company, will be returned to the Company immediately. If
Confidential Information known to Employee or in his possession is subject to a
lawful production order by any judicial, regulatory, administrative,

 

4



--------------------------------------------------------------------------------

legislative or governmental authority, or any other person or entity, Employee
agrees to notify the Company promptly that such lawful order has been received.
If required to disclose the Confidential Information, Employee agrees to use
best efforts to obtain assurances that the Confidential Information will be
maintained on a confidential basis and not be disclosed to a greater degree than
legally required.

 

2.2 Non-Solicitation, Non-Competition and Non-Recruitment Agreement. Employee
understands and acknowledges that the Company is engaged in a specialized and
competitive industry, and in a competitive marketplace; that Employee will
unavoidably be exposed to business information, programs and processes the
Company has developed that are not known to competitors; and that any business
affiliation by the Employee with competitors of the Company, except as provided
below, can result in significant economic harm to the Company. Employee agrees
that to protect the Company’s Confidential Information, it is necessary to enter
into the following restrictive covenants, which are ancillary to the enforceable
promises between Employee and the Company in Section 2.1 above.

 

(a) Non-Solicitation. During Employee’s employment with the Company, and for a
period of twelve (12) months following the termination of such employment,
regardless of the reason for such termination (the “restricted period”),
Employee agrees that he will not, directly or indirectly, either individually or
as a partner, agent, consultant, contractor, employee or as a director or
officer of any corporation or association, or in any other manner or capacity
whatsoever solicit business, in products or services competitive with products
or services sold by the Company, from any customer or account of the Company,
existing or prospective, with whom Employee dealt or solicited while employed by
the Company during the last twelve (12) months of such employment.

 

(b) Non-Competition. Employee further agrees that during his employment with the
Company and during the twelve (12) month restricted period, he will not, without
the prior written consent of the Company, discuss potential employment with or
accept employment from a direct competitor of the Company, or engage in or
contribute his knowledge to any employment, work, business or endeavor that is
competitive with products or services sold by the Company, or any other product,
process, apparatus, service, or development on which Employee worked at the
Company or with respect to which Employee had access to Confidential Information
while employed by the Company; provided, however, that this provision shall not
prohibit Employee from purchasing or holding an aggregate equity interest of up
to 5.0% of any business in competition with the Company.

 

(c) Non-Recruitment. During the course of Employee’s employment with the Company
and during the twelve (12) month restricted period following Employee’s
termination from the Company regardless of the reason for such termination,
Employee agrees that he will not, directly or indirectly, hire, solicit, induce,
recruit, engage, go into business with, encourage to leave their employment with
the Company or otherwise cease their employment with the Company, or otherwise
contract for services with, any employee of the Company, or any former employee
of the Company whose employment ceased less than six (6) months earlier.

 

5



--------------------------------------------------------------------------------

2.3 Injunctive Relief. Because of Employee’s experience and reputation in the
industries in which Company, Parent and their Affiliates operate, and because of
the unique nature of the Confidential Information, Employee acknowledges,
understands and agrees that Company and Parent will suffer immediate and
irreparable harm if Employee fails to comply with any of his obligations under
Article 2 (Non-Competition and Confidentiality) of this Agreement, and that
monetary damages will be inadequate to compensate Company and Parent for such
breach. Accordingly, Employee agrees that Company and Parent shall, in addition
to any other remedies available to them at law or in equity, be entitled to
injunctive relief to enforce the terms of Article 2 (Non-Competition and
Confidentiality), without the necessity of proving inadequacy of legal remedies
or irreparable harm.

 

3. INDEMNIFICATION.

 

Company and Parent agree to indemnify, and advance expenses to, Employee to the
extent provided in the Certificate of Incorporation and Bylaws of Parent as of
the date of this Agreement. To the extent that a change in the Delaware General
Corporation Law or other applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under Parent’s Certificate of Incorporation and Bylaws and this
Agreement, it is the intent of the parties hereto that Employee shall enjoy by
this Agreement the greater benefits so afforded by such change.

 

4. MISCELLANEOUS.

 

4.1 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

4.2 Indulgences, Etc. Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power, or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.

 

4.3 Employee’s Sole Remedy. Employee’s sole remedy shall be against the Company
or Parent for any claim, liability or obligation of any nature whatsoever
arising out of or relating to this Agreement or an alleged breach of this
Agreement or for any other claim arising out of the termination of Employee’s
employment hereunder.

 

4.4 Notices. All notices, requests, demands and other communications required or
permitted under this Agreement and the transactions contemplated herein shall be
in writing and shall be deemed to have been duly given, made and received when
sent by telecopy (with a copy sent by mail) or when personally delivered or one
business day after it is sent by overnight service, addressed as set forth
below:

 

If to Employee:

   Raymond L. Durham      ____________________________     
____________________________

If to Company:

  

CellStar Ltd.

1730 Briercroft Court

Carrollton, Texas 75006

Attn: General Counsel

 

6



--------------------------------------------------------------------------------

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section for the giving of notice, which shall be effective only upon
receipt.

 

4.5 Severability and Reformation. Should a court determine that any paragraph or
sentence, or any portion of a paragraph or sentence, of this Agreement is
invalid, unenforceable, or void, this determination shall not have the effect of
invalidating the remainder of the paragraph, sentence or any other provision of
this Agreement. Further, the court should construe this Agreement by limiting
and reducing it only to the extent necessary to be enforceable under then
applicable law.

 

4.6 Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as herein contained,
which shall be deemed terminated effective immediately. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.

 

4.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflict of laws.

 

4.8 Survival. The covenants and agreements of the parties set forth in Articles
2, 3 and 4 hereof are of a continuing nature and shall survive the expiration,
termination or cancellation of this Agreement, regardless of the reason
therefor.

 

4.9 Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of Company, spouses, heirs, and personal and legal representatives.
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of their business or assets, by written agreement in form and
substance satisfactory to Employee, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that Company would be
required to perform if no such succession had taken place.

 

* * * * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Agreement to be executed by its
general partner thereunto duly authorized, and Employee has signed this
Agreement, as of the date first set forth above.

 

CELLSTAR LTD.

By:  

National Auto Center, Inc.

By:  

/s/ Robert Kaiser

    Robert Kaiser     Chief Executive Officer

 

EMPLOYEE

/s/ Raymond L. Durham

Raymond L. Durham

 

8